Case 1:19-cv-00007-CBA-VMS Document 138 Filed 01/31/20 Page 1 of 1 PageID #: 8332
                                ASHCROFT LAW FIRM'"


                                                January 31, 2020


  Via ECF and FedEx
  The Honorable Judge Carol Bagley Amon
  United States District Court – Eastern District of New York
  225 Cadman Plaza East
  Brooklyn, NY 11201

  Re: Bartlett, et al. v. Société Générale de Banque au Liban S.A.L., et al., 19-cv-007 (E.D.N.Y.)

  Dear Judge Amon:
         On behalf of defendant Société Générale de Banque au Liban S.A.L. (“SGBL”), and
  pursuant to Your Honor's Individual Motion Practices and Rules, Section 3(D)(ii), enclosed please
  find courtesy copies of the following documents filed on January 31, 2020:
         1. SGBL’s Notice of its Renewed Motion to Dismiss, dated November 1, 2019;
         2. SGBL’s Supplemental Memorandum of Law in Support of its Renewed Motion to
            Dismiss, dated November 1, 2019;
         3. Declaration of Michael J. Sullivan, dated November 1, 2019 (with Exhibits A & B);
         4. Plaintiffs’ Brief in Opposition to Defendants’ Motions to Dismiss, dated December 16,
            2019;
         5. Declaration of Aaron Schlanger in Support of Plaintiffs’ Brief in Opposition, dated
            December 16, 2019 (with accompanying exhibits);
         6. SGBL’s Supplemental Reply Brief in Further Support of its Renewed Motion to
            Dismiss, dated January 31, 2020; and
         7. Reply Declaration of Michael J. Sullivan, dated January 31, 2020 (with Exhibit A).


                                                     Respectfully Submitted,




                                                     Michael J. Sullivan

                                                     Counsel for Defendant Société Générale de Banque
                                                     au Liban S.A.L.



  cc: Magistrate Judge Vera M. Scanlon (Via FedEx)
     All Counsel of Record (Via ECF Only)

               200 State Street • 7th Floor • Boston, MA 02109 • Tel: 617 573 9400 • Fax: 617 933 7607

                                          www.AshcroftLawFirm.com
                                    Austin • Boston • St. Louis • Washington, DC
